Corrected

    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1089V
                                        (not to be published)


    MARIA DIMINNO as Personal ,
    Representative of the Estate of                             Chief Special Master Corcoran
    PASQUALE DIMINNO,
                                                                Filed: September 29, 2022
                         Petitioner,
    v.                                                          Special Processing Unit                 (SPU);
                                                                Attorney’s Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                         Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Lara Ann Englund, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On July 29, 2019, Maria DiMinno, as the Personal Representative of the Estate of
her husband Pasquale DiMinno, filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that her husband Pasquale DiMinno suffered injuries, including
Guillain-Barré syndrome and death, following the receipt of the influenza vaccine he

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
received on October 18, 2017. Petition at 1, ¶¶ 1, 5. On February 3, 2022, a decision was
issued awarding compensation to Petitioner based on the parties’ stipulation. ECF No.
37.

       Petitioner has now filed a motion for attorney’s fees and costs, dated August 5,
2022 (ECF No. 43), requesting an award of $57,013.33 (representing $54,006.90 in fees
and $3,006.43 in costs). In accordance with General Order No. 9, Petitioner filed a signed
statement indicating that Petitioner incurred out-of-pocket expenses in the amount of
$20.10. Id. at 2. Respondent reacted to the motion on August 17, 2022, indicating that
he is satisfied that the statutory requirements for an award of attorney’s fees and costs
are met in this case, but deferring resolution of the amount to be awarded at the Court’s
discretion. ECF No. 45. On August 18, 2022, Petitioner filed a reply requesting that “the
Court award petitioner all fees and costs requested in Petitioner’s Application”. ECF No.
46.

      I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, Petitioner is awarded the total amount of $57,033.43 3 as follows:

            •   A lump sum of $57,013.33, representing reimbursement for attorneys’
                fees and costs, in the form of a check payable jointly to Petitioner and
                Petitioner’s counsel, Leah VaSahnja Durant; and

            •   A lump sum of $20.10, representing reimbursement for petitioner’s
                costs, in the form of a check payable to Petitioner.

      In the absence of a timely-filed motion for review (see Appendix B to the Rules of
the Court), the Clerk shall enter judgment in accordance with this decision. 4




3 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924
F.2d 1029 (Fed. Cir.1991).
4 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                    2
IT IS SO ORDERED.

                        s/Brian H. Corcoran
                        Brian H. Corcoran
                        Chief Special Master




                    3